Citation Nr: 0730432	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely substantive appeal of 
the claim for legal entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The appellant served with the United States Merchant Marines 
from January 1946 to December 1946.  He additionally asserts 
that he had World War II service in the Commonwealth Army of 
the Philippines (USAFFE) and as a recognized guerilla, prior 
to his service with the Merchant Marines.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of legal entitlement to VA benefits.  By a 
January 2004 decision, the RO found that the appellant had 
not filed a timely appeal of the denial of his claim of legal 
entitlement to VA benefits.  In June 2005, the appellant 
testified before the Board at hearing that was held at the 
RO.


FINDINGS OF FACT

1.  In January 2002, the RO denied the appellant's claim of 
legal entitlement to VA benefits.  The RO notified the 
appellant of this decision on January 14, 2002.  In May 2002, 
the appellant effectively entered a notice of disagreement 
with the January 2002 decision, and on October 2, 2003, the 
RO issued a statement of the case. 

3.  The appellant did not file a substantive appeal with the 
RO on the issue of legal entitlement to VA benefits until 
January 15, 2004. 


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal of the 
issue of legal entitlement to VA benefits, and the Board 
therefore lacks jurisdiction to review the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 7105(d)(3), (5) (West 
2002); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302 (2006 and 
2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timelines of the Substantive Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
substantive appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing of a substantive appeal, the 
RO rating decision became final).  By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
1-9 . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202.  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the statement of the case, 
and to formulate and present specific arguments relating to 
errors of fact or law made by the RO.  38 U.S.C.A. 
§ 7105(d)(3); Roy v. Brown, 5 Vet. App. 554 (1993).  

In this case, in January 2002, the RO denied the appellant's 
claim of legal entitlement to VA benefits.  The RO notified 
the appellant of this decision by letter dated on January 14, 
2002.  In May 2002, the appellant submitted to the RO a 
statement indicating that he disagreed with the decision.  
This statement from the appellant constitutes a notice of 
disagreement with the RO's denial of his claim of legal 
entitlement to VA benefits.

On October 2, 2003, the RO issued a statement of the case.  
The appellant was provided with a VA Form 9, with 
instructions as to the time period in which it had to be 
filed in order to perfect his appeal.  The letter 
accompanying the October 2003 statement of the case advised 
the appellant as follows: "[y]ou must file your appeal with 
this office within 60 days from the date of this letter; that 
is, on or before December 2, 2003.  If we do not hear from 
you within this period, we will close your case."  

Following issuance of the October 2003 statement of the case, 
the appellant did not file a substantive appeal with the RO 
on the issue of legal entitlement to VA benefits until 
January 15, 2004, when he submitted a VA Form 9 indicating 
disagreement and a desire to appeal the decision.  Prior to 
January 15, 2004, the appellant did not file any other 
correspondence expressing a desire to appeal the adverse 
decision of the RO to the Board.  With his January 2004 VA 
Form 9, however, the appellant filed a request for an 
extension of time, indicating that he had been forced to 
leave home due to a family argument and therefore had not 
received the statement of the case and notification as to the 
limited period of time in which to file the substantive 
appeal until after the expiration of the time limit.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.  In this case, the request for an 
extension was not received until after the expiration of the 
time limit for filing the substantive appeal.  Even had the 
appellant's request for an extension been timely, however, 
the Board finds that appellant's January 2004 request for an 
extension was not for good cause.  Significantly, it is the 
appellant's responsibility to keep VA informed as to his 
whereabouts.  If he does not, "there is no burden on the part 
of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because the 
appellant did not inform VA as to his whereabouts, good cause 
for an extension is not shown.  

In a June 2004 statement, the appellant again argued that 
good cause for an extension of the time period to file a 
substantive appeal had been shown.  Specifically, he asserted 
in June 2004 that December was the height of the season of 
typhoons and rough seas between the island provinces which he 
would have been required to cross in a roughly four-day 
journey back to his home interfered with his ability to 
perfect his appeal.  Because of advanced age, the appellant 
argued that he had not felt capable of travel during such 
weather.  Incidentally, the appellant has not argued that he 
was in fact prohibited from travel due to a typhoon, only 
that December is a period in which typhoons and rough seas 
are common.  Because the appellant has not provided evidence 
demonstrating that he was in fact prohibited from traveling, 
the Board finds that good cause for an extension has not been 
found on the basis of this argument either.

The Board has considered the appellant's written submissions, 
as well as his personal testimony before the Board in June 
2005.  However, the Board finds the appellant's arguments as 
to the timeliness of the submission of his appeal and the 
causes of delays to be unpersuasive.  

Accordingly, the Board finds that the appellant's substantive 
appeal as to the issue of legal entitlement to VA benefits 
was not timely filed.  As there is no timely substantive 
appeal, the Board lacks jurisdiction to review the 
appellant's claim regarding this issue.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 7105(d)(3), (5) (West 2002); 38 C.F.R. §§ 3.102, 
20.200, 20.202, 20.302.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001 informing 
the appellant of the requirements for establishing legal 
entitlement to VA disability benefits; a statement of the 
case in October 2003 addressing the requirements regarding 
the timely submission of a substantive appeal; and a decision 
in January 2004 again notifying him of the requirements 
regarding the timely submission of a substantive appeal.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

A substantive appeal for the claim of legal entitlement to VA 
benefits was not timely filed.  Accordingly, the appeal as to 
this issue is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


